



COURT OF APPEAL FOR ONTARIO

CITATION:
Demessey
    Limited v. Cassels Brock & Blackwell LLP, 2012 ONCA 423

DATE:  20120620

DOCKET: C54735

Doherty, Juriansz and Ducharme JJ.A.

BETWEEN

Demessey Limited

Plaintiff (Appellant)

and

Cassels Brock & Blackwell LLP, Gregory Jack
    Peebles, Lorne Hersh Saltman and Robert Hryniak

Defendants (Respondents)

David Alderson, for the plaintiff (appellant)

Luisa Ritacca and Paul Saguil, for the defendants
    (respondents), Cassels Brock & Blackwell LLP and Saltman

Heard and released orally:  June 13, 2012

On appeal from the order of Justice Whitaker of the Superior
    Court of Justice, dated November 10, 2011.

ENDORSEMENT

[1]

We accept the motion judges finding that the parties agreed on the form
    of the release.  The motion judge correctly ordered the appellant to deliver a
    signed release in the form attached as Appendix A to the order, a copy of which
    is found at p. 135 of the appeal book.

[2]

In our view, however, that determination by the motion judge did not
    resolve the substantive issue raised on the motion.  The real question was
    whether the appellant was precluded by the terms of the release from alleging
    that Saltman had engaged in conduct for which his law firm Cassels Brock,
    another defendant, was vicariously liable.  The appellant took the position
    that the release did not have that effect, but released only Saltman.  The
    respondents take the position that the terms of the release also foreclosed any
    allegations against Cassels Brock based on Saltmans conduct.

[3]

The motion judge found that the provision in the release, releasing Saltmans
    agents, released Cassels Brock from any claim based on Saltmans conduct.  The
    motion judge held that Cassels Brock was in fact an agent of Saltman and was,
    therefore, under the terms of the release released from any claims based on
    allegations that it was vicariously liable for the acts of Saltman.  We cannot
    accept this interpretation of the word agent.  Certainly, Saltman was an
    agent of the law firm of which he was a partner.  In the normal course,
    partners are agents of each other and of their law firm:  see s. 6 of the
Partnership
    Act
.  That section does not, in our view, mean that the law firm is also
    an agent for its individual partners.  That is not to say that for some
    purposes and in some circumstances a law firm would not properly be considered
    an agent of the individual partner.  However, nothing in the language of the
    release agreed upon in this case supports that interpretation of the word
    agent as used in the release.

[4]

We note that in the course of the negotiations over the terms of the
    release between counsel for the appellant and counsel for Saltman, who is also
    counsel for Cassels Brock, all parties seemed to contemplate that the appellant
    was not precluded from proceeding against Cassels Brock on the basis that
    Cassels Brock could be vicariously liable for Saltmans conduct.  This view is
    evident in the first version of the draft of the release provided to counsel
    for the appellant by counsel for Cassels Brock and Saltman.

[5]

With respect to the conspiracy allegation, counsel for the respondents argue
    persuasively that the issue is not properly before us and is a matter to be
    addressed on a pending motion challenging the latest version of the statement
    of claim.  However, in the hope of providing some assistance to the motion
    court should the issue of merger as it relates to the conspiracy and fraud
    allegations arise on the pleadings motion, we make the following observation. 
    In para. 12 of his endorsement, the motion judge appeared to accept that the
    allegation of conspiracy merged with the allegation of fraudulent
    misrepresentation and that because the allegation of conspiracy added nothing,
    it should be struck by the application of the doctrine of merger.  The motion
    judges approach seems to be in direct conflict with the reasoning of the
    Supreme Court of Canada in
Hunt v. Carey
, [1990] 2 S.C.R. 959 at para.
    57.  If the issue arises, it will be of course for motion judge to determine
    whether that conflict exists.  If it does, the higher authority must prevail.

[6]

In the result, the appeal is allowed to the extent that the order below
    will be varied so as to not preclude the appellant from pleading, obviously in
    accordance with the other pleadings rules, allegations to support a claim that
    Saltman engaged in activity for which his law firm, Cassels Brock, is
    vicariously liable.

[7]

In all the circumstances, this is not a case for costs.  No costs on the
    appeal.

Doherty J.A.

R.G. Juriansz J.A.

Ducharme J.A.


